DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Preliminary amendment filed on 04/21/2020.
Status of the Claims
Claims 1-19 and 21 are pending in the application.
Examiner’s Remarks and Interview
This application is a CON of parent application 15/950,055 now Pat. No.: 10,667,118. In an interview with Applicant’s representative the Examiner discussed the filing of a Terminal Disclaimer. After review the Applicant’s representative Boris A. Matvenko agrees to file the eTD. 
Terminal Disclaimer
The Terminal Disclaimer (Electronic) filed on 3/25/2022 is reviewed and is accepted.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claim 1 is allowed because devices are communicating packets based on assigning a network ID, the network identifier indicating an assigned order of assimilation of device in the network. To that end, a search has been performed but no prior art is found that, alone or in combination, discloses  claim 1 recitation that: receiving, by a first device, a first packet from a second device, the first packet assigning a network identifier and a network channel to the first device, the network identifier indicating an assigned order of assimilation of the first device to a network; receiving, 
Independent claim 11 and claim 21 recite similar limitations. Thus claim 1-19 and 21 are allowed.

Prior art found
Pub. No.: US 2015/0052600 A1 to Weinsberg discloses associating data packet with given network environment; the prior art does not teach the limitations required in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL K MAGLO whose telephone number is (571)270-1854. The examiner can normally be reached 9:00-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMANUEL K MAGLO/Examiner, Art Unit 2414                                                                                                                                                                                                        3/24/2022


/IVAN O LATORRE/Primary Examiner, Art Unit 2414